 



Exhibit 10
Compensatory Arrangements with Directors
The amount of the annual cash retainer, committee chair cash retainers and
restricted stock grants for our non-employee directors for the current year are
set forth in the table below.

                                  Annual   Committee Chair   Annual Equity Name
  Chair Position   Retainer   Retainer   Grant(1)
Noel Posternak
  Chairman of the Board,
Nominating & Corporate Governance Committee   $ 125,000             19,776
shares
 
                       
Oscar B. Marx, III
  Audit Committee   $ 35,000     $ 10,000     13,175 shares
 
                       
Robert Goldman
  Compensation Committee   $ 35,000     $ 10,000     13,175 shares
 
                       
Michael Porter
  Corporate Development Committee   $ 35,000     $ 5,000     9,888 shares
 
                       
Donald Grierson
      $ 35,000             9,888 shares
 
                       
Joseph O’Donnell
      $ 35,000             9,888 shares

 

(1)   The restrictions on the shares lapse as to substantially one-third of such
shares on each of March 7, 2008, March 7, 2009 and March 7, 2010, pursuant to
our 2000 Equity Incentive Plan.

